PER CURIAM.
The defendant, Gregory Everette, appeals his convictions and sentences for four counts of lewd and lascivious act on a child under the age of sixteen. We reject his constitutional challenge to section 800.04(3), Florida Statutes (1991), pursuant to Jones v. State, 640 So.2d 1084 (Fla.1994). Accordingly, the defendant’s convictions are affirmed.
The state concedes that the sentences imposed in this case are illegal. Each offense is a second-degree felony for which the maximum sentence is fifteen years’ incarceration. The terms of incarceration and probation imposed in this case exceed this limit for each count. We reverse the sentences and remand for resentencing.
Affirmed in part, reversed in part.
SCHOONOVER, A.C.J., and ALTENBERND and BLUE, JJ., concur.